DISMISS and Opinion Filed December 3, 2020




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00700-CV

             CBS STATIONS GROUP OF TEXAS, LLC, Appellant
                                V.
                       CEDRIC BURNS, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-20-00669

                         MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                          Opinion by Chief Justice Burns
      CBS Stations Group of Texas, LLC (CBS) appeals from the alleged denial by

operation of law of its motion to dismiss pursuant to the Texas Citizens Participation

Act (TCPA). See TEX. CIV. PRAC. & REM. CODE ANN. § 27.003. Due to an

uncertainty as to whether CBS’s TCPA motion had, in fact, been denied by operation

of law, we questioned our jurisdiction over this appeal and instructed CBS to file a

letter brief addressing the jurisdictional issue with an opportunity for Burns to file a

response. After considering the record and CBS’s jurisdictional brief, we dismiss

for lack of jurisdiction.
Background

      Cedric Burns sued CBS for defamation and intentional infliction of emotional

distress over CBS’s broadcast of a false report that he was part of a gang that had

committed several bank robberies. CBS filed a TCPA motion to dismiss Burns’s

claims. The day prior to the scheduled hearing on the TCPA motion, Burns filed a

motion for continuance. At the hearing held on June 18, 2020, the trial court heard

both the motion for continuance and the TCPA motion. At the hearing, counsel for

Burns argued that he needed a continuance to obtain a doctor’s affidavit to support

his claim for intentional infliction of emotional distress. He asserted that, due to

Covid-19, the doctor could not get into her office to obtain what she needed to

prepare the affidavit and that the “global pandemic” had “affected the ability for us

to argue this case.” According to Burns, section 3(a) of the Supreme Court’s

seventeenth emergency order extended all civil deadlines. CBS disputed Burns’s

interpretation of the emergency order, arguing that the focus of the emergency order

was safety because it referred to not having to appear in court in order to avoid risks

to parties and court staff. At the conclusion of the hearing, the trial court and CBS’s

counsel stated as follows:

      [The Court]: I’m going to have to research this whole Supreme Court
      issue and the Section 3(a), check with some colleagues.

      If I grant the Motion for Continuance, then we’ll just have like an
      updated hearing. I’ll let you guys know one way or the other.
      Otherwise, if they say no, you really need to have proceeded, then I’ve
      got the arguments to make a ruling.

                                         –2–
      [CBS’s Counsel]: Your Honor, just procedurally, if you do grant the
      Motion for Continuance, that gets you into a pretty sticky situation
      because you’ve started the hearing now, and so you have to rule within
      30 days of this hearing.

      [The Court]: Well, I can continue the hearing. If the Supreme Court
      says that I shouldn’t have gone through, that I should have granted their
      continuance, then it’s more like a do-over.

      On June 26th, the trial court signed an order granting a continuance stating as

follows:

           On June 18, 2020, came on to be heard and considered Plaintiff’s
      Motion for Continuance (the “Motion”), in the above-styled and
      numbered cause.

             The parties appeared through their attorneys of record. After
      careful consideration of the Motion, the Defendant’s Response, and
      replies, if any, and considering the pleadings, supporting and opposing
      affidavits (if any), and the arguments presented, the Court finds that the
      Motion is well taken and should be, and hereby is, in all respects
      Granted.

             It is, THEREFORE ORDERED, ADJUDGED AND DECREED
      that Plaintiff’s Motion for Continuance is granted, the record on the
      Motion to Dismiss remains open, and pursuant to the Texas Supreme
      Court’s Seventeenth Emergency Order, the deadline is extended to
      September 30, 2020.

CBS filed its notice of accelerated appeal on July 27th, stating its TCPA motion had

been denied by operation of law.

The Law

      Section 3(a) of the Supreme Court’s Seventeenth Emergency Order Regarding

the Covid-19 State of Disaster provides:

      3. Subject only to constitutional limitations, all courts in Texas may in
      any case, civil or criminal—and must to avoid risk to court staff, parties,
      attorneys, jurors, and the public— without a participant’s consent:
                                         –3–
            a. except as provided in paragraph (b) [relevant to proceedings
      under the family code], modify or suspend any and all deadlines and
      procedures, whether prescribed by statute, rule, or order, for a stated
      period ending no later than September 30, 2020;

Misc. Docket No. 20-9071 (Tex. May 26, 2020), 83 Tex. B.J. 496, 496 available

at https://www.txcourts.gov/media/1446702/209071.pdf. Additionally, a trial court

may extend the hearing date on a motion to dismiss to allow limited discovery

relevant to the motion to dismiss.      See TEX. CIV. PRAC. & REM. CODE ANN.

§ 27.004(c), 27.006(b). These provisions permit a trial court to recess the hearing

for the purpose of allowing discovery and to resume that hearing at any point within

120 days from the service of the motion to dismiss. See Jones v. Heslin, 587 S.W.3d

134, 136–37 (Tex. App.—Austin 2019, no pet.).             An extension under these

circumstances would reset the thirty-day timeline for ruling on the motion in

accordance with the extended hearing date. See id. In this circumstance, the TCPA

motion is not denied by operation of law and remains pending. Id. at 137.

Discussion

      In its letter brief, CBS explains that it was possible its TCPA motion was

denied by operation of law on July 18th. See TEX. CIV. PRAC. & REM. CODE ANN.

§§ 27.005(a), 27.008(a) (motion considered denied by operation of law if trial court

fails to rule on it within thirty days of hearing). The trial court conducted a hearing

on its TCPA motion and stated at the conclusion of the hearing that it had the

arguments needed to make a ruling. See Avila v. Larrea, 394 S.W.3d 646, 656 (Tex.

App.—Dallas 2012, pet. denied) (statute requires that the court rule on the motion
                                      –4–
within thirty days of hearing and either dismiss the action or not). Additionally, CBS

notes the trial court’s June 26th order was vague as to what deadline was extended.

Because of these circumstances, CBS felt it had no choice but to file its notice of

interlocutory appeal.

      The Supreme Court’s seventeenth emergency order, gave the trial court broad

discretion to suspend any and all deadlines, including those prescribed by statute.

Relying on another pandemic-related emergency order with a similar provision, this

Court held the trial court abused its discretion in denying an agreed motion for

continuance of discovery deadlines. See In re Rodriguez, No. 05-20-00523-CV,

2020 WL 2487061, at *2–3 (Tex. App.—Dallas May 13, 2020, orig. proceeding).

In Rodriguez, we recognized the “unique and serious circumstances created by the

COVID-19 pandemic require flexibility and adaptability in all aspects of our legal

system.” See id. at *2.

Conclusion

      Pursuant to the emergency order, the trial court was within its discretion to

continue the hearing on CBS’s TCPA motion. Thus, CBS’s TCPA motion was not

denied by operation of law, but instead remained pending in the trial court when

CBS filed the notice of appeal. The notice of appeal automatically stayed all trial

court proceedings. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(b). Because

the TCPA motion remains pending in the trial court, there is no order that can support

an interlocutory appeal, and we must dismiss this appeal. See id. § 51.014(a)(12)

                                         –5–
(allowing interlocutory appeal from a denial of a motion to dismiss under the

TCPA); see also Jones, 587 S.W.3d at 137.

      Accordingly, we dismiss this appeal for want of jurisdiction. The thirty-day

timeline for ruling on CBS’s TCPA motion runs from the date of this opinion. Jones,

587 S.W.3d at 136.




                                          /Robert D. Burns, III/
                                          ROBERT D. BURNS, III
                                          CHIEF JUSTICE



200700F.P05




                                       –6–
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                              JUDGMENT

CBS STATIONS GROUP OF                     On Appeal from the 101st Judicial
TEXAS, LLC, Appellant                     District Court, Dallas County, Texas
                                          Trial Court Cause No. DC-20-00669.
No. 05-20-00700-CV       V.               Opinion delivered by Chief Justice
                                          Burns. Justices Whitehill and
CEDRIC BURNS, Appellee                    Molberg participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee CEDRIC BURNS recover his costs of this
appeal from appellant CBS STATIONS GROUP OF TEXAS, LLC.


Judgment entered December 3, 2020




                                    –7–